For Immediate Release Prologis Reports Second Quarter 2016 Earnings Results SAN FRANCISCO (July 19, 2016) – Prologis, Inc. (NYSE: PLD), the global leader in logistics real estate, today reported results for the second quarter of 2016. Net earnings per share was $0.52 compared with $0.27 for the same period in 2015. Core funds from operations per diluted share was $0.60 compared with $0.52 for the same period in 2015. HIGHLIGHTS (Prologis Share) § Net effective same store NOI increased 6.1 percent § Net effective rent change on rollover was +17.8 percent § Stabilized $621 million in development projects, with an estimated margin of 25.7 percent § Liquidity of more than $3.7 billion, the highest level in the company’s history “The incredible effort the team has made to position our portfolio and to optimize our business is paying off,” said Hamid Moghadam, chairman and CEO, Prologis. “We delivered another great quarter and we remain focused on refining our portfolio consistent with our investment strategy, further strengthening our balance sheet and increasing operational efficiencies. These efforts keep us on the path for above-average earnings growth across the business cycle.” Moghadam added: “Demand remains ahead of supply in both the U.S. and Europe, leading to all-time low vacancy rates. In spite of Brexit, our key business drivers remain intact, and we do not anticipate a material operational impact. Consumers continue to migrate toward e-commerce, and companies still need to adapt their supply chain strategies, driving demand for high-quality, well-located logistics facilities.” ROBUST RESULTS REFLECT CONTINUED STRENGTH IN FUNDAMENTALS FOR HIGH-QUALITY ASSETS Owned & Managed 2Q16 2Q15 Notes Period End Occupancy 96.1% 95.4% Europe increased 130 bps year-over-year Leases Signed 49MSF 45MSF Record leasing volume, including 9 msf of development leasing Customer Retention 82.6% 79.0% Prologis Share 2Q16 2Q15 Notes Net Effective Rent Change 17.8% 16.6% Led by the U.S. at 23.5% Cash Rent Change 7.9% 5.2% Net Effective Same Store NOI 6.1% 5.9% Led by the U.S. at 7.5% Cash Same Store NOI 5.3% 5.2% SELF-FUNDING CONTINUES AS DISPOSITIONS AND DEVELOPMENT STARTS ACCELERATE Prologis Share 2Q16 Notes Building Acquisitions $58M Weighted avg stabilized cap rate 6.4% Development Stabilizations $621M Estimated weighted avg yield 6.8% Estimated weighted avg margin 25.7% Estimated value creation $159M Development Starts $465M Estimated weighted avg margin 17.6% Estimated value creation $82M % Build-to-suit 49.8% Total Dispositions and Contributions $558M Weighted avg stabilized cap rate 6.5% Excludes land and other real estate Total Fund Ownership Rebalances $411M STRONG LIQUIDITY POSITION CONTINUES TO BUILD
